Illinois Official Reports

                                     Appellate Court



             Howe v. Retirement Board of the Firemen’s Annuity & Benefit Fund,
                                 2015 IL App (1st) 141350



Appellate Court         PATRICK J. HOWE, Plaintiff-Appellant, v. THE RETIREMENT
Caption                 BOARD OF THE FIREMEN’S ANNUITY AND BENEFIT FUND
                        OF CHICAGO, Defendant-Appellee.



District & No.          First District, First Division
                        Docket No. 1-14-1350


Filed                   March 9, 2015


Decision Under          Appeal from the Circuit Court of Cook County, No. 13-CH-27714; the
Review                  Hon. Kathleen M. Pantle, Judge, presiding.



Judgment                Affirmed.


Counsel on              Sugarman & Horwitz, of Chicago (Stephen B. Horwitz, of counsel),
Appeal                  for appellant.

                        Burke Burns & Pinelli, Ltd., of Chicago (Mary Patricia Burns and
                        Vincent D. Pinelli, of counsel), for appellee.




Panel                   PRESIDING JUSTICE DELORT delivered the judgment of the
                        court with opinion.
                        Justices Connors and Harris concurred in the judgment and opinion.
                                              OPINION

¶1       This case comes before us for a second time to review whether the defendant Retirement
     Board (Board) of the Firemen’s Annuity and Benefit Fund of Chicago (FABF) properly
     denied plaintiff’s application for a duty disability benefit, which plaintiff had filed pursuant
     to section 6-151 of the Illinois Pension Code (Pension Code) (40 ILCS 5/6-151 (West 2010)).
     On our initial review, we did not reach the merits of the underlying claim because we found
     the Board never validly took final action on the application. Howe v. Retirement Board of the
     Firemen’s Annuity & Benefit Fund, 2013 IL App (1st) 122446. We vacated the Board’s
     decision and remanded the cause with instructions for the Board to take valid final action by
     conducting a proper affirmative vote on a specific written decision. After a majority roll call
     adopting its written decision to deny plaintiff a duty disability benefit, plaintiff filed a second
     complaint for administrative review. The circuit court affirmed the Board’s administrative
     decision. For the following reasons, we confirm the Board’s decision and affirm the circuit
     court’s judgment confirming the Board.

¶2                                        I. BACKGROUND
¶3       The underlying facts are largely uncontested and are set forth in the administrative
     record. Plaintiff Patrick J. Howe became an employee of the City of Chicago (City) on June
     16, 1977, and was assigned to the Chicago fire department (CFD) as a paramedic within the
     department’s bureau of emergency medical services. Howe was promoted within the
     paramedic ranks to the level of paramedic field chief. He remained in the field as a
     paramedic until 1984.
¶4       In 1984, Howe began work on a new assignment at the CFD’s training academy. In 1996,
     Howe accepted a CFD managerial position, commonly referred to as an “exempt rank”
     position. In the new position, Howe worked on personnel and employee relations matters in
     the department’s administrative services division. Howe negotiated contracts, performed
     grievance resolution, and developed department examinations. Eventually, he became deputy
     district chief of employee relations.
¶5       In 2002, the CFD assigned Howe to work at its headquarters located at 10 West 35th
     Street in Chicago. His regular working hours in the administrative services division were
     from 8 a.m. to 4:30 p.m. As deputy district chief of employee relations, his duties did not
     include mitigating any emergency in the City or commanding emergency incidents.
¶6       Howe also continued, however, to perform some limited paramedic duties. The CFD
     stored a complete inventory of advance life support and medical response equipment at the
     headquarters. Every paramedic stationed at CFD headquarters was required to respond to any
     emergency medical services incident and provide care within the building or on adjacent
     streets. Howe maintained his State of Illinois paramedic license and, since he never signed a
     form with the CFD that would have relieved him of an obligation to perform paramedic
     duties while he served in an exempt rank capacity, he was obligated to respond to calls for
     emergency medical services when so notified by the City’s office of emergency
     communication. Howe was not the only paramedic stationed at CFD headquarters. Howe
     often responded as a paramedic to emergencies at headquarters or the surrounding area, but


                                                  -2-
       most of those times, other CFD personnel were with him. In case of an emergency at
       headquarters or the surrounding area, ambulances and fire engines from other stations were
       also available to respond.
¶7          Although Howe normally served from 8 a.m. to 4:30 p.m., his duties sometimes required
       him to be “on call” on a 24-hour basis. One of these on-call assignments was serving a
       rotation as the CFD’s media affairs officer. In this capacity, Howe was on call for 24 hours a
       day for a one-week period.
¶8          On February 25, 2002, Howe was serving as media affairs officer. After leaving CFD
       headquarters at the end of his regular workday, Howe proceeded on his route home, driving
       his CFD-issued vehicle southbound on the Dan Ryan Expressway (Ryan). At approximately
       5 p.m., a call came over the CFD radio in his vehicle announcing that a man had fallen from
       a platform onto the rail tracks at the train station located at 63rd Street and the Ryan.
¶9          Although Howe was not ordered by the CFD or the office of emergency management
       communication to go to the scene of the incident, Howe chose to self-dispatch and exited the
       Ryan at the off-ramp. According to Howe, he chose to respond because this type of an
       incident “always attract[s] media attention,” and he thought it would best to respond to the
       dispatch. He also chose to respond because he is a licensed paramedic and wanted “to see if
       [he] could help with this patient as well.”
¶ 10        As Howe parked his vehicle outside the 63rd Street train station, a fire truck from CFD
       Engine Company 84 also pulled up. Howe grabbed a “quick response bag” (QRB) from the
       trunk of his vehicle, which was stocked with emergency supplies that a paramedic would
       carry as a first responder. Howe could not recall being required by the CFD to have a QRB in
       his vehicle, but he did keep one in his trunk. Howe followed the firefighters from Engine 84
       into the station. He observed that no Chicago Transit Authority (CTA) personnel were
       present. The CTA attendant on duty was on the railroad tracks assisting the man who had
       fallen.
¶ 11        Because the CTA attendant was not present to open the ticket booth or unlock the
       turnstile, Howe decided to leap over the turnstile in the same manner a gymnast would leap
       over a vault. He pressed his hands down on either side of the turnstile and boosted his body
       weight up, throwing his legs up and over the turnstile. At that point, Howe felt a “pop” in his
       right shoulder with extreme pain. According to Howe, on a scale from 1 to 10, the amount of
       pain he felt “was easily a ten.” Howe suspected that he had dislocated his shoulder.
¶ 12        Howe descended the stairs to the platform. As soon as he arrived onto the platform, he
       observed the firefighters of Engine Company 84 beginning the process of lifting the victim
       off the tracks. By the time the victim was placed back onto the platform, a CFD ambulance
       had arrived to assist. Howe did not render any medical treatment to the victim.
¶ 13        As Howe returned to his vehicle, he felt his right shoulder and arm stiffen. He called both
       his wife and the fire alarm office to tell them he needed to seek treatment at the hospital for
       his shoulder. The fire alarm office informed Howe that they would dispatch the appropriate
       chief to the hospital to investigate the incident. Howe drove himself to Little Company of
       Mary Hospital rather than call an ambulance because he “knew there was no need for [him]
       to tie up an ambulance for an injured shoulder.”
¶ 14        Before his release from the hospital, Howe spoke to CFD Battalion Chief Gerald Peck,
       who had been dispatched by the fire alarm office to investigate the circumstances of the


                                                  -3-
       injury. Battalion Chief Peck completed a CFD form reporting the injury, in which he
       assessed that the shoulder injury Howe sustained was duty related.
¶ 15       Howe returned to duty 8 to 10 days after sustaining the injury. He underwent physical
       therapy and received steroid injections. When his shoulder failed to respond to treatment,
       Howe underwent a magnetic resonance imaging (MRI) test, which revealed a torn rotator
       cuff. The CFD medical section referred Howe to an orthopedic surgeon, Dr. Charles
       Bush-Joseph.
¶ 16       On August 5, 2002, Dr. Bush-Joseph initially performed arthroscopic surgery on the
       shoulder, which became open surgery because the damage was more severe than originally
       diagnosed. Howe returned to duty on October 31, 2002 and continued to work at the CFD for
       the next six years. His shoulder continued to bother him with increasing pain and weakness.
       He received injections for the pain.
¶ 17       In 2008, Howe’s pain became much more severe and Howe returned to Dr. Bush-Joseph,
       who prescribed an injection and another course of physical therapy. Shortly thereafter, Dr.
       Bush-Joseph recommended a second surgical procedure. The MRI revealed no specific tear,
       but did indicate bone spurs and scar tissue which required removal.
¶ 18       On December 1, 2008, Dr. Bush-Joseph performed a second surgical procedure on
       Howe’s right shoulder. Howe returned to duty in March 2009. He continued to undergo
       physical therapy, but the shoulder pain persisted and he did not regain his full range of
       motion. Howe returned to Dr. Bush-Joseph on July 17, 2009 for an arthrogram and another
       MRI. Howe needed a third surgery because of “recurrence of tearing” related to the original
       surgery. Dr. Bush-Joseph referred Howe to a shoulder specialist, Dr. Gregory Nicholson.
       Following an examination, Dr. Nicholson found the tear to be repairable and agreed that
       Howe required surgery. The CFD’s independent medical examiner, Dr. Preston Wolin,
       agreed with the recommendation for surgery in a report he provided to the CFD’s medical
       director.
¶ 19       On March 1, 2010, Dr. Nicholson performed the third surgery on Howe’s right shoulder.
       Thereafter, Dr. Nicholson provided a report to the CFD stating that Howe was “ ‘at
       maximum medical improvement and requires permanent restrictions. And those restrictions
       would be a 25-pound lift from floor to waist.’ ” Dr. Nicholson also recommended additional
       limitations of a 15-pound limit from waist to chest and a 25- to 30-pound limitation on
       pushing and pulling. In addition, Dr. Nicholson restricted overhead lifting.
¶ 20       According to Howe, the restrictions recommended by Dr. Nicholson prevented him from
       performing all the physical requirements of a paramedic. Howe testified that he could not
       return to work for the CFD unless he was able to perform all the physical duties of a
       paramedic.
¶ 21       On December 8, 2010, Howe signed a City “End of Employment Form,” which is
       completed only if an employee is leaving City service. The form indicated that February 28,
       2010 was the last day Howe worked for the CFD. His salary at the time of separation was
       $137,460. The form also indicated Howe’s reason for leaving employment as “Applying for
       Pension Benefits.”
¶ 22       Howe submitted his application for a duty disability benefit on December 15, 2010. Dr.
       Isaac Marcos, a CFD occupational health physician, submitted a report to Dr. George Motto
       of the FABF regarding Howe’s application on January 26, 2011. In his report, Dr. Marcos


                                                -4-
       detailed Howe’s injury and history of treatment. Dr. Marcos’ report noted that Howe
       “remains off-duty and has exhausted all his sick and injury leave.”
¶ 23        On February 15, 2011, Dr. Motto submitted his report to the Board. Dr. Motto stated that
       Howe was injured “on duty suffering a significant rotator cuff tear in his right shoulder.”
       According to Dr. Motto, Howe “never really returned to normal.” Dr. Motto noted that the
       strength in Howe’s shoulder was markedly diminished to the extent that Howe was unable to
       lift his own medical record. The report stated, “performing his duties as District Chief in
       charge of Employee Relations was difficult and lifting relatively light materials around the
       office. He is at MMI [maximum medical improvement].”
¶ 24        On March 16, 2011, Howe testified before the Board at his hearing for application for a
       duty disability benefit. Under questioning from members of the Board, Howe agreed that he
       had the ability to carry out the duties of his career service type and could perform his
       administrative duties following his injury.
¶ 25        Although Howe worked in the employee relations section, he was required to respond to
       emergencies on a regular basis when he was on call. Howe stated that in his role as a media
       affairs officer, he would self-dispatch. Howe testified that he encountered incidents while
       driving his CFD vehicle many times. When asked by the Board whether he was required to
       respond to those incidents, Howe replied that, as a licensed paramedic, he “had a legal
       obligation to stop” if he saw an injured or ill person on the street.
¶ 26        Howe agreed that his primary responsibilities were established by his duties as deputy
       chief of employee relations. Howe explained that with his particular job duties, certain
       things, such as manipulating a computer mouse and other repetitive motions, become very
       difficult to perform. Writing was difficult and, because he is right-hand dominant, his
       handwriting had changed following his injury. However, Howe also stated, “I can do the
       work that I did.” Howe specifically told the Board, “For the most part, I could do the work of
       Deputy Chief of Employee Relations but I still have a restriction of being able to do what I
       am supposed to do.”
¶ 27        Howe testified that on the date he was injured, he responded to the incident both as a
       media affairs officer and as a licensed paramedic. Howe grabbed his QRB in his capacity as a
       paramedic. The City paid for his injuries as on-duty injuries. According to Howe, “If there
       was a major incident that was attracting media attention, I would self-dispatch.” Howe stated
       that he self-dispatched to “thousands” of incidents.
¶ 28        Howe neither discussed possible work accommodations pursuant to the federal
       Americans with Disabilities Act (ADA) (42 U.S.C. § 12101 et seq. (1994)) with any CFD
       personnel, nor signed any CFD forms requesting such an accommodation. After Howe’s third
       surgery, the CFD did not offer Howe an ADA accommodation. As deputy chief of employee
       relations, however, Howe was aware of the ADA accommodations within the CFD. As a
       34-year employee of the CFD, Howe would receive the maximum allowable retirement
       annuity even if he were to receive no disability-related annuity.
¶ 29        Dr. Motto testified that he reviews medical records and examines applicants as a
       consultant to the FABF. Based on his review and examination of Howe, Dr. Motto concluded
       that Howe could not perform his duties as a paramedic for the CFD. The examinations and
       findings were solely directed to Howe’s duties as a paramedic. Dr. Motto stated that the
       restrictions recommended by Dr. Nicholson would not prevent Howe from performing his
       administrative duties.

                                                  -5-
¶ 30       Immediately after the last witness’s testimony concluded, the Board adopted a motion to
       recess into a closed executive session.1 The Board reconvened, whereafter a motion was
       made to grant Howe’s application. The motion was seconded, but the motion lost on a 2 to 5
       vote. According to the transcript, immediately after the last member voted, the chairman
       stated: “Based on the Findings of Fact made by the Trustees, the Trustees have voted to deny
       you the benefit you have requested. You will be notified by mail of the Findings of Fact and
       the Board’s decision.”
¶ 31       No further proceedings were had on Howe’s application on that date. The Board did not
       adopt, by majority affirmative vote, any motion disposing of the application. As a result, the
       application was left in limbo. However, the Board issued a written decision dated the same
       day as the hearing, March 16, 2011. The decision is signed only by the five board members
       who voted against the motion to grant the application. The written decision found that Howe
       “did not present sufficient evidence to meet his burden of proof to show that he was
       performing an act of duty as defined under section 6-110 of the Illinois Pension Code [(40
       ILCS 5/6-110 (West 2010))] when he injured his right shoulder on February 25, 2002.” The
       Board also found Howe failed “to prove that he was injured while on duty” and “meet his
       burden of proof to show that he is disabled as defined under section 6-112 of the Illinois
       Pension Code [(40 ILCS 5/6-112 (West 2010))].”
¶ 32       On May 6, 2011, Howe filed his complaint for administrative review in the circuit court.
       Howe argued that the Board’s findings were against the manifest weight of the evidence and
       that the shoulder injury he sustained was incurred in and resulting from an act of duty, but he
       did not raise any issues regarding the method by which the Board adopted its written
       decision. Howe sought a reversal of the Board’s determination.
¶ 33       On July 31, 2012, the circuit court issued a written opinion affirming the Board’s
       decision. Howe appealed to this court and we declined to reach the merits because the Board
       did not comply with section 6-178 of the Pension Code (40 ILCS 5/6-178 (West 2010)),
       which “specifically mandates an affirmative majority vote by the total membership of the
       board in order to grant an applicant a duty disability benefit.” (Emphasis in original.) Howe
       v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 2013 IL App (1st) 122446,
       ¶ 21. Furthermore, the Board chairman recited that the Board had made “findings” even
       though the decision containing the Board’s findings “could not have been written at that time
       because the last witness had just testified.” Id. ¶ 22. The chairman also stated that the Board
       had “denied” the application, even though the only action the Board took was to vote against
       a motion to grant the application. Id. Finally, the Board did not take a valid final action under
       section 1 of the Open Meetings Act (5 ILCS 120/1 (West 2010)) because no public vote was
       taken to approve the written decision denying the application. Howe, 2013 IL App (1st)
122446, ¶ 32. We stated that “[n]o public body in Illinois subject to the Open Meetings Act
       can take final action by merely circulating some document for signature and not voting on it
       publicly.” Id. ¶ 26. We reversed the circuit court’s judgment confirming the decision of the


           1
            The motion did not, as strictly required by section 2(a) of the Illinois Open Meetings Act (5 ILCS
       120/2(a) (West 2010)), state the specific statutory exemption under which the Board could meet in
       closed session. Presumably, it was to deliberate on the evidence presented before a quasi-adjudicative
       body as permitted by section 2(c)(4) of the Open Meetings Act (5 ILCS 120/2(c)(4) (West 2010)).

                                                      -6-
       Board, vacated the Board’s decision to deny Howe his application for a duty disability
       benefit, and instructed the Board to render a valid final action in this cause. Id. ¶ 32.
¶ 34       A panel of the Third Division of this district recently adhered to the reasoning of Howe in
       finding that the actions of the Board of Trustees of the Police Pension Fund of the Village of
       Chicago Ridge failed to constitute valid final decisions on either of the plaintiffs’
       applications. See Baldermann v. Board of Trustees of the Police Pension Fund, 2015 IL App
       (1st) 140482, ¶ 33. Emphasizing the Howe decision, the court noted that “the written decision
       of a public body must be prepared and provided to each board member in advance of a board
       vote finally disposing of the matter under consideration.” Id. ¶ 37.
¶ 35       On November 20, 2013, the Board conducted a proper affirmative majority vote on a
       specific written decision. The Board found that Howe did not present sufficient evidence to
       meet his burden of proof to show that he was performing an act of duty as defined under
       section 6-110 of the Pension Code (40 ILCS 5/6-110 (West 2010)) when he injured his right
       shoulder. Because Howe did not prove that his original shoulder injury was incurred in or
       resulted from an act of duty, he was not entitled to a duty disability benefit under section
       6-151 of the Pension Code (40 ILCS 5/6-151 (West 2010)). The Board also denied Howe’s
       request for duty disability benefits because he failed to meet his burden of proof to show that
       he is disabled as defined under section 6-112 of the Pension Code (40 ILCS 5/6-112 (West
       2010)). The written decision included the signatures of the three Board members who voted
       in the affirmative to deny Howe’s request for duty disability benefits.
¶ 36       Howe then filed a second complaint in administrative review in the circuit court. He
       alleged that the Board’s findings were against the manifest weight of the evidence and
       contrary to law. Howe asserted the Board improperly concluded that he was not engaged in
       an act of duty as that term is defined by sections 6-110, 6-112, and 6-151 of the Pension
       Code.
¶ 37       On May 5, 2014, the circuit court issued a written order finding that the Board correctly
       decided that Howe is not disabled for service in the CFD. The court noted that Howe was a
       deputy district chief of employee relations and was called upon to perform only
       administrative duties “and is still capable of performing those duties.” The court found “[t]he
       mere fact that Howe cannot perform certain functions as a paramedic does not mean that he
       is disabled as defined in section 6-112.” The court also found Howe failed to meet his burden
       to prove he met the statutory definition of a disabled firefighter by showing he could not
       perform any assigned duty or duties within the fire service. In addition, in the context of
       whether he could perform the duties of his career service rank, Howe presented no evidence
       or testimony that a paramedic field chief has to perform the duties of a paramedic. Finally,
       the court found the Board correctly determined that Howe was not performing an “act of
       duty” as defined by the Pension Code when he injured his shoulder. In short, the court
       affirmed the Board’s administrative decision. This appeal followed.

¶ 38                                       II. ANALYSIS
¶ 39       On appeal, Howe argues the injury to his shoulder was incurred in and resulted from an
       act of duty under section 6-151 of the Pension Code (40 ILCS 5/6-151 (West 2010)). In
       making this argument, Howe suggests that we should apply the same duty standards as are
       contained in the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West
       2010)). Howe contends he was performing an act of duty as the CFD media affairs officer

                                                  -7-
       when he responded to the radio dispatch on February 25, 2002. According to Howe, the CFD
       enabled him to respond to an emergency whenever the two-way radio installed in his
       CFD-issued vehicle transmitted an alert signaling that the skills of a paramedic might be
       needed. Howe also challenges the Board’s finding that he could perform the administrative
       duties of a deputy chief of employee relations. He asserts this finding by the Board is both
       clearly erroneous and immaterial because it presupposes such a position was available to
       him.
¶ 40       The Board responds that Howe did not prove he was performing an “act of duty” as
       defined in article 6 of the Pension Code when he injured his shoulder. The Board argues that
       workers’ compensation standards do not govern CFD employees who apply for pension and
       disability benefits under the Pension Code. The Board asserts Howe confuses the concept of
       causation under the Act with the issue of “act of duty” as that term is defined by the Pension
       Code. According to the Board, the need to provide information to the media did not require
       Howe to vault over the CTA station’s turnstile. In addition, the Board argues its finding that
       Howe is not disabled is supported by the evidence. The Board maintains Howe is not entitled
       to a duty-related disability benefit because he is capable of performing his assigned duties as
       a deputy district chief, even if he cannot perform the duties of an active paramedic.2

¶ 41                                       A. Standard of Review
¶ 42       Howe argues that this court should apply a de novo standard of review because this case
       presents a purely legal question. According to Howe, the Board’s conclusion that his injury
       was not the result of an “act of duty” is contrary to law. Howe also seeks to apply the general
       test of “arising out of and in the course of employment” as applied in cases involving the Act.
¶ 43       The Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2010)) governs our
       review of the Board’s decision. “The scope of our review extends to all questions of law and
       fact presented by the record.” Village of Broadview v. Illinois Labor Relations Board, 402 Ill.
       App. 3d 503, 505 (2010) (citing 735 ILCS 5/3-110 (West 2008)). “The applicable standard of
       review depends upon whether the question presented is one of fact, one of law, or a mixed
       question of fact and law.” American Federation of State, County & Municipal Employees,
       Council 31 v. Illinois State Labor Relations Board, State Panel, 216 Ill. 2d 569, 577 (2005).
¶ 44       The Board’s findings of fact are “held to be prima facie true and correct” (735 ILCS
       5/3-110 (West 2010)) “and will be disturbed on review only if they are against the manifest
       weight of the evidence” (Village of Broadview, 402 Ill. App. 3d at 505 (citing City of

           2
            While this matter was under advisement, the Board filed a motion to strike footnote 10 on page 14
       of Howe’s reply brief. Howe urges us to take judicial notice of a newsletter entitled “Pension News,” a
       publication of the FABF, which is not part of the record, citing Department of Human Services v.
       Porter, 396 Ill. App. 3d 701, 725 (2009). In Porter, however, the reviewing court took judicial notice of
       an administrative decision from another case because such a document falls within the category of
       readily verifiable facts. Id. “A reviewing court need not take judicial notice of contents found in the
       appendix attached to a brief, but not included in the record.” City of Chicago v. Harris Trust & Savings
       Bank, 346 Ill. App. 3d 609, 615 n.2 (2004). The FABF newsletter is not a document that is part of the
       public record and is not instantly verifiable and unquestionable. Although we agree the footnote should
       be stricken because we cannot take judicial notice of the newsletter, we are not relying on it and, as
       such, we deny the Board’s motion as moot.

                                                       -8-
       Belvidere v. Illinois State Labor Relations Board, 181 Ill. 2d 191, 204 (1998))). The Board’s
       findings of fact are against the manifest weight of the evidence only if the opposite
       conclusion is clearly evident. Cinkus v. Village of Stickney Municipal Officers Electoral
       Board, 228 Ill. 2d 200, 210 (2008) (citing City of Belvidere, 181 Ill. 2d at 204).
¶ 45       The Board’s conclusions of law are reviewed de novo. Cinkus, 228 Ill. 2d at 211. An
       agency’s decision on a question of law is not binding on the reviewing court and, thus, the
       court’s review is independent and not deferential. Id. at 210.
¶ 46       Cases that involve mixed questions of law and fact are subject to a clearly erroneous
       standard of review. AFM Messenger Service, Inc. v. Department of Employment Security,
       198 Ill. 2d 380, 392 (2001). A mixed question of law and fact typically arises when “the
       historical facts are not in dispute and the issue is whether the established facts satisfy the
       statutory standard.” Village of Hazel Crest v. Illinois Labor Relations Board, 385 Ill. App. 3d
109, 113 (2008). An agency’s decision is clearly erroneous “only where the reviewing court,
       on the entire record, is ‘left with the definite and firm conviction that a mistake has been
       committed.’ ” AFM Messenger, 198 Ill. 2d at 395 (quoting United States v. United States
       Gypsum Co., 333 U.S. 364, 395 (1948)).
¶ 47       Based on the record before us, the parties are not disputing the facts of this case and the
       issues to be resolved involve whether the established facts satisfy the statutory standard in the
       Pension Code. Accordingly, we review the Board’s decision under a clearly erroneous
       standard of review. AFM Messenger, 198 Ill. 2d at 392, 395; Village of Hazel Crest, 385 Ill.
       App. 3d at 113. See also Rokosik v. Retirement Board of the Firemen’s Annuity & Benefit
       Fund, 374 Ill. App. 3d 158, 166 (2007) (applying clearly erroneous standard).

¶ 48                       B. Whether the Injury Resulted From an Act of Duty
¶ 49       Turning to the merits, Howe argues that his injury was incurred in and resulted from an
       act of duty. Howe insists the applicable standard under the Pension Code should be the same
       general test of “ ‘arising out of and in the course of employment,’ applied in workers’
       compensation cases,” quoting Wilfert v. Retirement Board of the Firemen’s Annuity &
       Benefit Fund, 263 Ill. App. 3d 539, 544 (1994). Howe asserts the CFD anticipated and
       enabled his response to emergency calls at any time, and he cites numerous Illinois cases
       applying the Act for injuries sustained traveling to or from the workplace. Howe contends he
       was injured while serving as a CFD media affairs officer because a man falling on the CTA
       tracks was a newsworthy event. As such, he was “engaged in an ‘act imposed on an active
       fireman *** by the rules or regulations of’ the CFD, which is how an ‘act of duty’ is defined
       by the third disjunctive clause of § 6-110 of the Pension Code.” Howe also asserts he was
       injured in an act of duty because he responded to the incident as a paramedic by removing his
       QRB from the trunk and bringing it to the scene. According to Howe, he detoured from his
       trip home to render the type of assistance that he was certified to perform as a CFD
       paramedic.
¶ 50       The Board responds that, instead of focusing on the plain language of the relevant section
       of the Pension Code that defines “act of duty,” Howe attempts to divert this court’s attention
       to cases applying the Act that do not govern CFD employees who apply for pension and
       disability benefits under the Pension Code. The Board points out that the Act does not
       include a definition of “act of duty.” In addition, the Board argues that Howe confuses the
       concept of causation under the Act with the issue of “act of duty.” The Board notes that the

                                                   -9-
       parties do not dispute Howe was injured on February 25, 2002 and, thus, there is no
       causation issue in this case. In sum, the Board argues that Howe was not injured while
       performing an act of duty.
¶ 51       Section 6-151 of the Pension Code provides in pertinent part:
               “An active fireman who is or becomes disabled on or after the effective date as the
               result of a specific injury, or of cumulative injuries, or of specific sickness incurred in
               or resulting from an act or acts of duty, shall have the right to receive duty disability
               benefit during any period of such disability for which he does not receive or have a
               right to receive salary, equal to 75% of his salary at the time the disability is
               allowed.” 40 ILCS 5/6-151 (West 2010).
       The Pension Code defines an act of duty as follows:
               “Any act imposed on an active fireman by the ordinances of a city, or by the rules or
               regulations of its fire department, or any act performed by an active fireman while on
               duty, having for its direct purpose the saving of the life or property of another
               person.” 40 ILCS 5/6-110 (West 2010).
       The Pension Code defines “disability” as “[a] condition of physical or mental incapacity to
       perform any assigned duty or duties in the fire service.” 40 ILCS 5/6-112 (West 2010).
¶ 52       The cardinal rule of statutory construction is to ascertain and give effect to the
       legislature’s intent, and the plain language of the statute is the best indication of that intent.
       Acme Markets, Inc. v. Callanan, 236 Ill. 2d 29, 37-38 (2009). “The best evidence of
       legislative intent is the language used in the statute itself, which must be given its plain and
       ordinary meaning.” Roselle Police Pension Board v. Village of Roselle, 232 Ill. 2d 546, 552
       (2009). “The statute should be evaluated as a whole, with each provision construed in
       connection with every other section.” Id. If the statutory language at issue is clear and
       unambiguous, a reviewing court must interpret the statute according to its terms without
       resorting to aids of statutory construction. Branson v. Department of Revenue, 168 Ill. 2d
247, 254 (1995).

¶ 53                 1. Applicability of the Workers’ Compensation Act to This Case
¶ 54        Howe maintains Wilfert and additional Illinois authority support his contention that the
       Act must guide our interpretation of the phrase, “act of duty,” instead of the Pension Code.
       According to Howe, the “act of duty” and “line of duty” standards for first responders are
       synonymous with the Act’s causation test. The four cases upon which Howe relies, Wilfert,
       Mabie v. Village of Schaumburg, 364 Ill. App. 3d 756 (2006), Luchesi v. Retirement Board of
       the Firemen’s Annuity & Benefit Fund, 333 Ill. App. 3d 543 (2002), and O’Callaghan v.
       Retirement Board of the Firemen’s Annuity & Benefit Fund, 302 Ill. App. 3d 579 (1998),
       however, are each distinguishable from this case.
¶ 55        In Wilfert, the plaintiff appealed the Board’s decision to deny him duty disability benefits
       after he suffered a reinjury from participating in “ ‘work hardening’ ” training. Wilfert, 263
Ill. App. 3d at 540, 542. The appeal, however, was limited solely to the issue of causation
       because there was a question of whether the injury was the plaintiff’s sole cause of his
       disability. Id. at 543. The Wilfert court noted that article 6 of the Pension Code “serves an
       equivalent purpose to the objectives of workers’ compensation” and is to be liberally
       construed in favor of the applicant to achieve that beneficent purpose. Id. at 542-43 (citing

                                                   - 10 -
       Kozak v. Retirement Board of the Firemen’s Annuity & Benefit Fund, 95 Ill. 2d 211, 217
       (1983)). Although the term “act of duty” has a specific statutory definition in the Pension
       Code, the Wilfert court concluded that “the broader phrase ‘incurred in or resulting from an
       act or acts of duty’ that appears in section 6-151 [citation] should be interpreted similarly to
       the phrases quoted from the Workers’ Compensation Act in Unger [v. Continental Assurance
       Co., 107 Ill. 2d 79 (1985)].” (Emphasis in original.) Id. at 544. As a result, the reviewing
       court found the plaintiff presented a prima facie case that the injury was a cause of his
       disability and that he aggravated a preexisting injury as the result of an act or acts of duty. Id.
       at 545-46.
¶ 56       This case is distinguishable from Wilfert for two reasons. First, causation, an issue of fact
       determined by the Board (Marconi v. Chicago Heights Police Pension Board, 225 Ill. 2d
497, 534-36 (2006)) is not in dispute. We know causation is not at issue because Howe
       specifically requested de novo review and acknowledged in his opening brief that “the
       occurrence facts are admitted or established.” The injury was caused by Howe attempting to
       vault a CTA turnstile. Second, and more significantly, Wilfert did not involve an examination
       of whether the plaintiff met his burden of proving his injury occurred as the result of an act of
       duty as defined by the Pension Code. Our legislature set forth a specific definition of what
       constitutes an act of duty in article 6 of the Pension Code. “It is well established that when a
       statute defines the terms it uses, those terms must be construed according to the definitions
       contained in the act.” State Farm Mutual Automobile Insurance Co. v. Universal
       Underwriters Group, 182 Ill. 2d 240, 244 (1998). If the statutory language at issue is clear
       and unambiguous, a reviewing court must interpret the statute according to its terms without
       resorting to aids of statutory construction. Branson, 168 Ill. 2d at 254. The plain language of
       section 6-110 makes clear that the legislature only intended duty disability benefits to be paid
       to those “active firem[e]n” that were engaged in specific acts as delineated by the statute. 40
       ILCS 5/6-110 (West 2010). Accordingly, our focus remains on whether Howe’s injury
       occurred as the result of an act of duty as specifically defined by section 6-110 of the Pension
       Code (40 ILCS 5/6-110 (West 2010)). Thus, Wilfert is inapplicable.
¶ 57       In Mabie, the plaintiff, a full-time firefighter who sustained injury from falling down the
       fire station stairs on his way to roll call, was awarded workers’ compensation for his injury
       by an arbitrator. Mabie, 364 Ill. App. 3d at 757. The Village of Schaumburg (Village)
       eventually settled the workers’ compensation claim with the plaintiff, after which he filed a
       complaint for injunctive relief pursuant to the Public Employee Disability Act (PEDA) (5
       ILCS 345/0.01 et seq. (West 2000)). The plaintiff sought an order directing the Village to
       reinstate his sick leave and vacation benefits. “Under PEDA, a firefighter who suffers an
       injury >in the line of duty’ shall continue to be paid by his employer on the same basis as
       before his injury, with no deduction from sick leave credits, overtime accumulation, or
       vacation.” Mabie, 364 Ill. App. 3d at 757 (quoting 5 ILCS 345/1 (West 2000)). The Village
       moved to dismiss the plaintiff’s claim, alleging he waived his right to ask for additional
       benefits outside the settlement agreement. The circuit court dismissed the plaintiff’s
       complaint.
¶ 58       On appeal, this court reversed and remanded the circuit court’s decision in an
       unpublished order, finding the plaintiff could not have waived his claim under PEDA and
       that the settlement agreement did not have any res judicata effect on that claim. On remand,
       the plaintiff moved for summary judgment, arguing he suffered an injury in the line of duty

                                                   - 11 -
       that was compensable under PEDA and that the Village was barred from challenging the
       cause of his disability and its legal effect based on res judicata or collateral estoppel. The
       circuit court granted the plaintiff’s summary judgment motion based on the doctrine of
       collateral estoppel.
¶ 59       In the second appeal, the Mabie court noted, “[b]ecause there is no definition of ‘line of
       duty’ in PEDA, and no cases directly on point, the parties rely on cases comparing workers’
       compensation claims with line-of-duty disability pension claims.” Id. at 758. The court found
       “no meaningful difference between the ‘line of duty’ standard in PEDA and the causation test
       in workers’ compensation claimsBthat the injury ‘arose out of and in the course of
       employment.’ ” Id. at 761. According to the court, there was no reason to require a firefighter
       to provide different proof that he was injured in the line of duty under PEDA than he would
       in a “line-of-duty” pension case. Id. The court held the Village was collaterally estopped
       from relitigating the issue of causation based on the finding in the workers’ compensation
       claim that the plaintiff’s injury arose out of the course of his employment. Id.
¶ 60       The Mabie decision is distinguishable because the court did not assess whether the
       plaintiff sustained his injury as the result of an act of duty as defined by the Pension Code.
       Notably, the Mabie court applied the reasoning in workers’ compensation cases because
       there was no statutory definition for “line of duty” in PEDA. Here, the Pension Code clearly
       defines “act of duty” and provides this court with a legislative guideline to determine whether
       to award a duty disability benefit.
¶ 61       The plaintiff in Luchesi suffered a shoulder injury when he fell while attempting to move
       a ladder from a fire truck. The plaintiff suffered a partial tear of the rotator cuff, among other
       injuries. Prior to undergoing surgery, the plaintiff was referred for physical therapy. Despite
       his continuing efforts in therapy, the shoulder did not heal and required surgery. Following
       surgery, the plaintiff began a new course of physical therapy, but he attended only three
       sessions. The plaintiff refused further medical treatment despite the surgeon’s prescription
       for an extended course of physical therapy. The CFD terminated the plaintiff’s employment
       because he missed medical appointments. Thereafter, the plaintiff applied for duty disability
       benefits pursuant to section 6-151 of the Pension Code. The Board concluded that the
       plaintiff failed to meet his burden of proving that “ ‘his disability was the result of a specific
       injury result from an act or acts of duty.’ ” Luchesi, 333 Ill. App. 3d at 547. The circuit court
       reversed the Board’s decision. It found the Board made erroneous findings of fact and
       specifically held that section 6-151 of the Pension Code did not disqualify an applicant from
       receiving benefits if he failed to attend every medical appointment. Id. at 547-48.
¶ 62       On appeal, the Luchesi court stated that the plaintiff “must prove only that the
       duty-related accident is a causative factor contributing to [his] disability.” Id. at 550. Similar
       to Wilfert, causation of injury remained in dispute. The Luchesi court noted that “[c]ourts
       have interpreted the causal test under the [Pension] Code as similar to the test under the Act.”
       Id. at 551. Finding that the circuit court correctly reversed the Board’s decision, the Luchesi
       court explained the difference between the Pension Code and the Act regarding the reduction
       of benefits for refusal of medical treatment:
               “While [section 19(d)] of the Act authorizes the reduction or suspension of benefits
               based on the refusal of medical care, the Act does not authorize denial of benefits for
               any injury arising out of employment. The [Pension] Code includes no parallel to
               section 19(d) of the Act. Neither the Act nor the [Pension] Code permits denial of

                                                   - 12 -
               benefits for failure to get medical careBas long as the injury or disability results from
               acts in the course of employment.” Id.
       The plaintiff’s failure to follow through with physical therapy did not warrant the denial of
       compensation because the evidence did not show that his refusal of treatment constituted the
       sole cause of his condition. Id. at 554. “The Act authorizes the reduction or suspension of
       compensation when the claimant unreasonably refuses medical treatment, but the [Pension]
       Code does not authorize such a reduction or suspension of benefits. From the use of different
       provisions we must presume that the legislature intended different results to follow.” Id. The
       court concluded, “In accord with the legislative intent to provide greater protection for police
       officers and firefighters, we hold that absent proof that [the plaintiff] would have fully
       recovered if he had all recommended treatment, his refusal of treatment does not justify any
       reduction in benefits under the [Pension] Code.” Id. at 555.
¶ 63       The decision in Luchesi likewise is distinguishable from this case. The Luchesi court
       conducted its analysis with the conclusion that the injury was duty-related. Id. at 550. The
       court did not assess whether the plaintiff sustained his injury while in an act of duty as
       defined by the Pension Code. Furthermore, no comparable legislative guideline for reduction
       or denial of benefits was included in the Pension Code, which led the court to rely on section
       19(d) of the Act in its determination. We do not have the same disadvantage, as the Pension
       Code defines “act of duty” and, thus, Luchesi is inapplicable.
¶ 64       The O’Callaghan case is instructive as it applies the specific definition of “act of duty”
       from the Pension Code. There, the plaintiff candidate firefighter sustained a knee injury
       while performing training drills during a mandatory CFD course. Following surgery, the
       plaintiff did not return to work and applied for duty disability benefits pursuant to section
       6-151 of the Pension Code. The Board denied the plaintiff’s application for duty disability
       benefits “ ‘for the reason that there is not sufficient evidence to substantiate that you are
       disabled as a result of an act or acts of duty.’ ” (Emphasis in original.) O’Callaghan, 302 Ill.
       App. 3d at 582. The circuit court confirmed the Board’s decision.
¶ 65       In its decision denying benefits, the O’Callaghan court specifically applied section 6-110
       to the facts surrounding the plaintiff’s injury. The court noted that the CFD hired the plaintiff
       and that he was an active firefighter at the time of his injury. Applying section 6-110, the
       court stated CFD regulations “require all candidate firefighters to complete the training
       course before obtaining a position at a fire station.” Id. at 583. The court also applied Wilfert
       as part of its analysis, stating that “the knee injury he sustained was an act ‘arising out of and
       in the course of the employment’ ” under the Act. Id.
¶ 66       Although the O’Callaghan court applied both section 6-110 and the Act in its analysis,
       there is no Illinois authority that specifically requires us to apply the Act in determining
       whether a plaintiff firefighter or paramedic sustained injury as the result of an act of duty.
       We follow the legislative mandate and apply section 6-110 of the Pension Code, as it is
       directly applicable to this case. See Branson, 168 Ill. 2d at 254 (if the statutory language at
       issue is clear and unambiguous, a reviewing court must interpret the statute according to its
       terms without resorting to aids of statutory construction).




                                                   - 13 -
¶ 67                2. Howe’s Response as Media Affairs Officer Under Section 6-110
¶ 68       Section 6-110 of the Pension Code codifies the legislative intent to define an “act of
       duty” as: “(1) any act imposed on an active fireman by the ordinances of a city; (2) any act
       imposed on an active fireman by the rules or regulations of a city’s fire department; or (3)
       any act performed by an active fireman while on duty, having for its direct purpose the
       saving of the life or property of another person.” O’Callaghan, 302 Ill. App. 3d at 583. The
       legislature intended duty disability benefits be awarded to firefighters or paramedics for these
       specific acts. We agree with the Board’s finding that, under section 6-110, Howe failed to
       present sufficient evidence to establish he sustained his injury as the result of an act of duty
       while he served as a media affairs officer on February 25, 2002.
¶ 69       Howe testified he was on his way home and, therefore, not actively engaged in CFD
       work, when he voluntarily chose to respond to the CFD radio announcement that a man had
       fallen onto the rail tracks at the 63rd Street CTA station. Howe presented no evidence to the
       Board that, as a media affairs officer, he was compelled by City ordinance to self-dispatch to
       the 63rd Street CTA station. Howe stated in his reply brief that section 2-36-040 of the
       Chicago Municipal Code, which confers on the fire commissioner the “management and
       control of all matters and things pertaining to the fire department and of all the persons
       employed therein” supports his position. Chicago Municipal Code § 2-36-040. Howe argues
       the Commissioner alone cannot personally direct all 5,000 members of the CFD and that he
       must delegate that authority to subordinates. This portion of the Municipal Code, however,
       does not specifically require the media affairs officer to self-dispatch to an emergency the
       same way the CFD regulations required the plaintiff in O’Callaghan “to complete the
       training course before obtaining a position at a fire station.” O’Callaghan, 302 Ill. App. 3d at
       583. Howe presented no evidence of CFD rules or regulations that required him to
       self-dispatch to the scene of the incident.
¶ 70       Finally, Howe testified before the Board that he self-dispatched because Athere was a
       major incident that was attracting media attention,” not for purposes of saving the life of
       another person. Though he brought his QRB with him into the CTA station, he presented no
       evidence that the CFD required him to bring it with him in his capacity as a media affairs
       officer. Howe presented no evidence to the Board that he was required to respond as a
       paramedic outside the immediate vicinity of CFD headquarters while on call as a media
       affairs officer. Therefore, we find the Board correctly determined Howe was not injured as a
       result of an act of duty under section 6-110 in his role as media affairs officer.

¶ 71                    3. Howe’s Response as Paramedic Under Section 6-110
¶ 72       Howe testified that he also responded to the scene of the incident in his capacity as a
       paramedic. Howe told the Board he had a legal obligation as a licensed paramedic to stop and
       help injured persons,3 but presented no evidence of a statute or regulation requiring him to

           3
            In contrast, police officers are often considered to be “on duty” constantly so as to require them to
       respond to any criminal incident which occurs in their presence. See Garner v. City of Chicago, 319 Ill.
       App. 3d 255, 262-63 (2001) (A police officer “ ‘is always obligated to attempt to prevent the
       commission of crime in his presence,’ ” and “ ‘any action taken by him toward that end, even in his
       official off-duty hours, falls within the performance of his duties as a police officer.’ ” (quoting Banks
       v. City of Chicago, 11 Ill. App. 3d 543, 550 (1973))); see also Harroun v. Addison Police Pension

                                                      - 14 -
       do so. In addition, while Howe testified he was also responding as a paramedic, the evidence
       is clear that he was off duty and driving home. Pursuant to section 6-110, we find Howe did
       not sustain an injury as a result of an act of duty while responding as a paramedic to the
       incident.

¶ 73               C. Capacity to Perform Any Assigned Duty or Duties Under Section 6-112
¶ 74       Howe argues that, following his injury, he was physically unable to perform the duties of
       a paramedic. Howe also points to Dr. Motto’s testimony that his injury also hampered his
       ability to perform his exempt rank duties as deputy district chief of employee relations. Howe
       asserts he is required to maintain his dual capacity role as paramedic and deputy district chief
       to respond to calls for emergency medical services when so notified by the fire alarm office.
       In addition, Howe contends that the Board simply assumed the position of deputy district
       chief of employee relations was still available to him because a deputy district chief position
       is an exempt rank position and considered temporary. Howe claims his career service rank
       remained as paramedic field chief, not deputy district chief and, therefore, he should be
       found disabled under the definition of section 6-112 as a paramedic. Howe also argues the
       CFD never offered him an ADA accommodation by allowing him to refrain from performing
       paramedic duties and remain a deputy district chief.
¶ 75       The decision in Payne v. Retirement Board of the Firemen’s Annuity & Benefit Fund,
       2012 IL App (1st) 112435, cited by Howe in support of his argument, is helpful on this point.
       There, the plaintiff firefighter injured his shoulder while falling from a ladder during a CFD
       training exercise. Just like Howe, the plaintiff in Payne tore his rotator cuff. He applied for
       duty disability benefits pursuant to section 6-151 of the Pension Code. At the time of his
       injury, the plaintiff served as a deputy district chief, which included witnessing drills,
       administrative duties, responding to fires, and “ ‘manpower.’ ” Payne, 2012 IL App (1st)
112435, & 20. A deputy district chief in the plaintiff’s position can choose whether to
       respond to fires or can also be called to respond to fires. The plaintiff acknowledged that the
       role of a deputy district chief is “supervisory.” Id. & 23. In the Payne hearing, Dr. Motto
       testified that the plaintiff could perform the functions of a deputy district chief and that the
       plaintiff had told him he could perform the administrative and supervisory duties of his job.
       Dr. Motto also stated that the plaintiff could not be a firefighter paramedic following his
       injury. The Board voted to deny the plaintiff duty disability benefits. The Board found “it is
       more likely than not that [the plaintiff] can perform his assigned duties as a [deputy district
       chief] with the current condition of his right shoulder.” The circuit court confirmed the
       Board’s decision.
¶ 76       The Payne court agreed with the Board and concluded that the plaintiff could perform the
       duties of deputy district chief in his condition. Id. & 46. The plaintiff did not present any
       evidence, except his own testimony, to suggest that a deputy district chief must be able to
       perform every function of an active firefighter in order to be a deputy district chief. Id. & 48.
       The Payne court specifically noted that “a person is not entitled to disability ‘solely by
       reason of the fact he is no longer able to perform the duties of a firefighter.’ ” Id. & 50
       (quoting Peterson v. Board of Trustees of the Firemen’s Pension Fund, 54 Ill. 2d 260, 264

       Board, 372 Ill. App. 3d 260, 264 (2007) (finding a police officer, although off-duty, performed an “act
       of duty” in attempting to apprehend a person he observed trying to break into his neighbor’s home).

                                                     - 15 -
       (1973)). “[A] plaintiff must show that he is incapable of performing ‘any’ assigned duty with
       the fire department.” Id. (citing 40 ILCS 5/6-112 (West 2008)); see also Kouzoukas v.
       Retirement Board of the Policemen’s Annuity & Benefit Fund, 234 Ill. 2d 446, 469 (2009) (A
       person who cannot return to full firefighter duties still may not be disabled within the
       meaning of the Pension Code “if a position is made available to her which can be performed
       by a person with her physical disability.” (Internal quotation marks omitted.) (citing
       Peterson, 54 Ill. 2d at 263-65)).
¶ 77       In this case, there is no evidence to suggest that Howe, with his current physical
       limitation, would be unable to perform the function of a deputy district chief. Dr. Motto
       testified that Howe is capable of performing administrative duties. Howe acknowledged that
       he “could do the work of Deputy Chief of Employee Relations.” He specifically stated, “I
       can do the work that I did.” The mere fact that he has a physical limitation that prevents him
       from performing paramedic duties is not determinative of the issue of whether he is disabled
       as defined by section 6-112 of the Pension Code. Howe did not present evidence to show that
       he is required to respond to emergencies as a deputy district chief. Howe presented no
       evidence establishing that a paramedic field chief is required to perform the duties of a
       paramedic. There is no evidence the CFD sought to terminate Howe because of his injury or
       because he could not perform the duties of a paramedic field chief. In addition, there is no
       evidence the CFD threatened to remove Howe from his position as deputy district chief of
       employee relations or that the CFD failed to make available a position to Howe that he could
       perform which would allow him to continue his employment with the CFD.
¶ 78       “It is the duty of the court to enforce the law as enacted according to its plain and
       unmistakable provisions.” Peterson, 54 Ill. 2d at 264. Our supreme court recognized that
       duty disability benefits are warranted under the Pension Code only when the facts establish
       the injury necessitated the retirement of the firefighter from service:
                “The legislature could have provided pensions for fire fighters or other full-time
                appointed employees of the fire department who are no longer capable of performing
                the duties of their positions because of physical incapacity. It did not do so. We
                cannot now alter the plain language of the statute and through judicial construction
                incorporate such a provision in the Code.” Id. at 264-65.
¶ 79       In short, Howe did not meet his burden of proving he is incapable of performing any
       assigned duty with the CFD. 40 ILCS 5/6-112 (West 2010). We find the Board correctly
       ruled Howe failed to meet his burden of proof to show that he is disabled as defined under
       section 6-112 of Pension Code.

¶ 80                                      III. CONCLUSION
¶ 81       We confirm the decision of the Board denying Howe duty disability benefits and affirm
       the circuit court’s judgment confirming the Board.

¶ 82      Affirmed.




                                                 - 16 -